Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Claims 16-27, 29, 30 and 32 are distinguishable over the prior art.  As per claim 16, the prior art discloses the claimed subject matter as set forth in the first Office action in view of DE102012219111 and AT516553, but does not disclose or reasonably suggest the allowable subject matter added by amendment (i.e., original dependent claim 28).  In particular, the prior art does not disclose or reasonably suggest, in combination with the other claimed elements, rail vehicle activities including holding the rail vehicle and driving a distance of a certain length.  These activities are recorded and sorted to produce a sequence which is then applied to a pattern recognition method.  Dependent claims 17-27, 29, 30 and 32 are allowable for at least the same reasons.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661